Citation Nr: 0629733	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  99-23 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
chronic gastrointestinal disorder, to include peptic ulcer 
disease and deformity of the duodenal bulb.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic panic/anxiety disorder.  

4.  Entitlement to service connection for tortuosity, 
calcification, and aneurysm of the aorta.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

This case has previously come before the Board.  In November 
2003, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that in correspondence received in April 
2006, the veteran indicated he was seeking entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
This issue is referred to the AOJ.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in March 2000.  A transcript of the hearing 
has been associated with the claims file.  An October 2002 
Report of Contact reflects the veteran withdrew his request 
for a Board hearing.  

In August 2006, additional evidence was received at the 
Board.  The evidence consists of copies of documents already 
in the claims file.  

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  In August 1987, the Board denied service connection for a 
gastrointestinal disorder and a heart disorder, to include 
and erratic heart beat and hypertension.  

2.  The additional evidence submitted since the August 1987 
Board decision pertaining to a gastrointestinal disorder and 
hypertension is cumulative.  

3.  Service connection for panic disorder and adjustment 
disorder with depressed mood was denied in an October 1985 
rating decision.  The veteran did not appeal.  

4.  Since the prior rating decision, evidence presented 
regarding panic/anxiety disorder and adjustment disorder with 
depressed mood is cumulative.

5.  Tortuosity, calcification, and an aneurysm of the aorta 
were not manifest in service or within the initial post-
service year and are not attributable to service.  


CONCLUSIONS OF LAW

1.  The August 1987 Board decision, which denied service 
connection for a gastrointestinal disorder and a heart 
disorder, to include hypertension and an erratic heart beat, 
is final.  Evidence submitted since that decision is not new 
and material.  38 U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1100 (2006).  

2.  The October 1985 rating decision, which denied 
entitlement to service connection for panic disorder and 
adjustment disorder with depressed mood is final.  Evidence 
submitted since that decision is not new and material.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(a), 20.1103 (2006).

3.  Tortuosity, calcification, and an aneurysm of the aorta 
were not incurred or aggravated in service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the AOJ.  Id.  

In January 2005, the veteran was sent VCAA notification.  
Although the 4th and 5th elements were not addressed at this 
time, the Board herein is not granting service connection; 
thus, that matter is moot with no prejudicial error as 
addressed below.  

The veteran was provided notice which was adequate.  
Following the notice, document issued in March 2006 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the veteran was provided 
notice by letter dated in January 2005.  This letter notified 
the veteran of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  In this case, the statements and supplemental 
statements of the case and letters dated in February 2004, 
January 2005, included the criteria for reopening a 
previously denied claim.  Further, the December 1999 
statement of the case, for example, identified the basis for 
the prior denial and how the record continued to be devoid of 
the necessary evidence to substantiate the claim.  Hence the 
AOJ has informed the veteran of the evidence necessary to 
substantiate the element(s) required to establish service 
connection that were found to be insufficient in the previous 
denial.  Id.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the veteran, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The veteran has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.   

I.  New & Material Evidence

Criteria

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New and material evidence means evidence which was not 
previously submitted to agency decision makers which bears 
"directly and substantially" upon the specific matter under 
consideration.  38 C.F.R. § 3.156(a).  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2006).  The veteran 
filed his claims in 1998 and 1999.

Analysis

Initially, the Board notes that the record reflects that a 
document was misfiled in the veteran's claims folder.  There 
is, however, nothing to suggest that there are outstanding 
available records pertaining to the veteran in this case.  
Merely, because a document was misfiled in the veteran's 
claims file does mean that this veteran's records were 
misfiled in another veteran's claims file.  Service medical 
records for this veteran have been associated with the claims 
file.  There is sufficient evidence upon which to base a 
determination in this matter.  

Gastrointestinal Disorder & Hypertension

Service connection for a gastrointestinal disorder and a 
heart disorder, to include hypertension and an erratic heart 
beat, was denied by the Board in August 1987.  The Board 
notes that the August 1985 VA examiner noted no apparent 
pathology in regard to the described erratic heartbeat and 
related an erratic heart beat to hypertension.  In a May 1999 
rating decision, the AOJ denied reopening the claims for 
service connection for a gastrointestinal disorder and 
hypertension.  At the time of the August 1987 Board decision, 
the record included the service medical records, statements 
from the veteran, and post-service VA and private medical 
records.  The evidence was reviewed and service connection 
for a chronic gastrointestinal disorder and hypertension was 
denied.  38 U.S.C.A. § 7104.  The decision is final.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In essence, at the time of the Board decision in August 1987, 
there was no in-service diagnosis of a gastrointestinal 
disorder or hypertension, and no opinion to the effect that a 
chronic gastrointestinal disorder or a heart disorder, to 
include hypertension, was related to service.  The Board 
notes that the November 1946 separation examination report 
showed the cardiovascular system, lungs, and abdominal wall 
and viscera were normal.  Chest x-ray examination was noted 
to show no significant abnormalities.  His pulse and blood 
pressure were noted to be normal.  

Since the August 1987 Board decision, the veteran has applied 
to reopen his claims of entitlement to service connection for 
a gastrointestinal disorder and hypertension.  The evidence 
submitted since the August 1987 Board decision is not new and 
material.  Essentially, the evidence added to the record 
since the August 1987 Board decision consists of VA and 
private treatment records, literature, the veteran's and 
other lay statements.  The fact that the veteran had a 
history of a gastrointestinal disorder, and hypertension, had 
been established.  The August 1985 VA examination report 
noted peptic ulcer disease was identified in 1953, and a 
January 1953 private x-ray examination report of the upper 
gastrointestinal tract noted a deformity of the bulb of the 
duodenum indicating that a peptic ulcer had been present.  
The August 1985 VA examiner also noted the veteran began 
taking medication for high blood pressure in 1968.  Thus, the 
evidence added to the record showing treatment for a 
gastrointestinal disorder, to include peptic ulcer disease, 
and hypertension, to include a December 1998 VA treatment 
record, is not new and material.  The VA treatment records 
are not material.  They do not show a gastrointestinal 
disorder or hypertension during service and do not contain 
competent evidence of a nexus between a gastrointestinal 
disorder and hypertension and his service.  The Board notes 
that the lay statements from co-workers and friends reference 
observations of symptoms in 1948, the 1950s and 1970s.  

To the extent that the veteran's contentions have been 
offered in an attempt to establish that hypertension and a 
gastrointestinal disorder are related to service, the Board 
notes that such evidence constitutes, essentially, 
reiterations of the assertions made in connection with the 
Board's August 1987 denial, and, thus, cannot be considered 
"new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  In any event, as 
the veteran is not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
whether hypertension and a gastrointestinal disorder are 
related to service, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the veteran's and other 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  The Board notes that 
the literature the veteran submitted is not specific as to 
this veteran and insurance records, received in December 
1998, reflect treatment in the 1980s, not since service.  
Thus, the evidence is not new and material.  

The Board notes that the record reflects the veteran is in 
receipt of Social Security Administration disability (SSA) 
benefits.  SSA determined him to be disabled since 1986, not 
since service.  Thus, those records are not material as to 
reopening the claim for service connection.  The Board also 
notes that in February 2000, the veteran stated that the SSA 
disability award was based on anxiety, depression, and 
emotional disorders, not a gastrointestinal disorder or 
hypertension.  Regardless, in a response to an April 2003 
request, VA was informed that the records in association with 
the SSA determination are unavailable.  The statement from 
the veteran, received in April 2006, that physicians who 
examined him in association with the SSA disability 
determination related chronic anxiety to events in service is 
not competent and cannot serve as a basis to reopen. 

In summary, at the time of the August 1987 Board decision, 
the evidence showed no in-service chronic gastrointestinal 
disorder or hypertension, or peptic ulcer disease or 
hypertension within the initial post-service year, and there 
was no competent evidence relating a chronic gastrointestinal 
disorder or hypertension, to service.  Since the August 1987 
Board decision, there remains no competent evidence showing a 
chronic gastrointestinal disorder or hypertension in service, 
or peptic ulcer disease or hypertension within the initial 
post-service year, and no competent evidence relating a 
chronic gastrointestinal disorder or hypertension to service.  
The Board notes that consistent with the findings in the 
August 1985 VA examination report, the June 2005 VA examiner 
specifically stated that hypertension had an onset in 1968, 
not during service.  Such constitutes negative evidence.  The 
evidence added to the file since the August 1987 Board 
decision is not new and material.  Consequently, the 
application to reopen the claim for service connection for a 
chronic gastrointestinal disorder and hypertension is denied.

Panic/Anxiety Disorder

The issue of service connection for panic disorder and 
adjustment disorder with depressed mood was previously 
addressed and denied by the AOJ in an October 1985 rating 
decision.  At the time of the prior decision, the record 
included the service medical records, statements from the 
veteran, and post service VA and private medical records.

The evidence was reviewed and service connection for panic 
disorder and adjustment disorder with depressed mood was 
denied.  38 U.S.C.A. § 7105.  That decision is final.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the record established 
that the veteran had panic/anxiety disorder and adjustment 
disorder with depressed mood.  The August 1985 VA examination 
report noted anxiety and depression.  There was no evidence 
of panic/anxiety disorder, or adjustment disorder with 
depressed mood in service or within the initial post service 
year.

Service medical records are negative for findings or a 
diagnosis of panic/anxiety disorder or adjustment disorder 
with depressed mood.  The October 1985 rating decision 
specifically noted that service medical records were negative 
for a chronic nervous disorder.  The August 1985 VA 
examination report contained a diagnosis of panic disorder 
and adjustment disorder with depressed mood.  

Since that determination, the veteran has applied to reopen 
his claim for entitlement to service connection for a 
panic/anxiety disorder.  The evidence submitted since the 
prior final denial in October 1985 is not new and material in 
regard to panic/anxiety disorder.  Essentially, the evidence 
added to the record since the October 1985 rating decision 
consists of VA treatment records, private records, the 
veteran's and other lay statements, and literature.  At the 
time of the prior denial there was no evidence of 
panic/anxiety disorder in service or within one year after 
separation.  There remains no evidence of panic/anxiety 
disorder during service or within the initial post service 
year.  Thus, the records added to the record, to include a 
December 1998 VA treatment record showing a diagnosis of 
chronic anxiety are not new and material.  The fact that he 
had a post-service panic/anxiety disorder had previously been 
established.

The Board notes that Social Security Administration records 
reflect that the veteran is in receipt of SSA disability 
benefits.  In response to an April 2003 request, VA was 
informed that the SSA medical records in association with the 
disability determination are unavailable.  The Board further 
notes that while the veteran, in April 2006, provided names 
and addresses of examiners in association with SSA 
determination, such does not constitute new and material 
evidence.  The veteran was advised that he must submit new 
and material evidence.  

Based on the reason for the prior denial for service 
connection for a panic/anxiety disorder, (no disease or 
injury in service), the Board finds that the evidence 
submitted in support of the application to reopen is not new 
and material.  More specifically, the evidence submitted 
since the prior denial does not reflect in-service 
panic/anxiety disorder or within the initial post service 
year.  The Board finds that the evidence submitted in support 
of the application to reopen is cumulative.  The evidence 
added to the file since the final prior rating decision in 
October 1985 is not new and material.  Consequently, the 
application to reopen the claim for service connection for 
panic/anxiety disorder is denied.


II.      Service Connectionfor tortuosity, calcification and 
aneurysm of the aorta 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for cardiovascular disease when manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board notes the records do not indicate that 
the veteran is in receipt of decorations, awards or other 
indicia of combat.  Separation records show his medals and 
awards include an Asiatic Pacific Campaign Medal, an Army of 
Occupation Medal, and a World War II Victory Medal.  His 
military occupation specialty is listed as supply officer.  
The September 1985 rating decision reflects the AOJ's 
determination that the veteran had no combat.  The evidence 
shows the veteran did not engage in combat.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2005); 
§ 3.304(f) are not applicable.  

Service medical records are negative for findings or a 
diagnosis of tortuosity, calcification, or an aneurysm of the 
aorta.  The November 1946 separation examination report notes 
a chest x-ray examination was normal.  The abdominal wall and 
viscera, and cardiovascular system and lungs were normal.  

The Board notes that the issue of whether tortuosity, 
calcification, and an aneurysm of the aorta are related to 
service requires competent evidence.  The veteran is 
competent to report his symptoms.  He is not, however, a 
medical professional and his opinion is not competent in 
regard to matters requiring medical expertise.  His 
statements do not constitute competent medical evidence that 
tortuosity, calcification, and an aneurysm of the aorta are 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that tortuosity, 
calcification, and an aneurysm of the aorta are not related 
to service.  The June 2005 VA examination report and July 
2006 addendum note the initial identification of an 
infrarenal abdominal aortic aneurysm in December 1998.  The 
examiner specifically stated that there was no evidence 
linking the abdominal aortic aneurysm to service.  Rather, 
the examiner stated that the abdominal aortic aneurysm 
developed as a probable result of mild-to-moderate 
hypertension that began in 1968, cigarette smoking for many 
years, and the natural progression of atherosclerosis in an 
environment of hypertension and tobacco abuse.  Such evidence 
is far more probative than the veteran's unsupported lay 
opinion.  

In regard to the veteran's assertion, in correspondence 
received in May 2002 and January 2005, that the abdominal 
aortic aneurysm is a result of trauma during service, the VA 
examiner specifically stated that the in-service chest wound 
was unrelated to the development of the abdominal aortic 
aneurysm.  Similarly, the examiner stated that possible 
pleurisy during service, noted in a November 1945 service 
medical record, had nothing to do with the development of the 
abdominal aortic aneurysm.  The Board notes that the 1945 
treatment record shows that while possible pleurisy was 
noted, the diagnosis was nasopharyngitis, acute.  At 
separation in 1946, the abdominal wall and viscera, and 
cardiovascular system and lungs were normal.  To the extent 
that the veteran asserted, in April 2006, that the aneurysm 
is a result of radiation exposure during service, the claim 
is unsupported.  There is no evidence that the veteran was 
exposed to radiation during service and an abdominal aortic 
aneurysm is not a radiogenic disease.  In regard to his 
assertion in April 1999 that the aneurysm was caused by high 
blood pressure and/or panic attacks, the Board notes that the 
veteran is not service connected for a panic disorder or high 
blood pressure/hypertension.  

In addition, the evidence does not show that the veteran was 
diagnosed with tortuosity, calcification, or an aneurysm of 
the aorta during service or within one year following his 
separation from service.  The disorder was not diagnosed 
until 1998.  As such, service connection on a presumptive 
basis is not warranted.  

In summary, the evidence shows no in-service tortuosity, 
calcification, or aneurysm of the aorta during service or 
within the initial post-service year, and the competent 
evidence establishes that the tortuosity, calcification, and 
aneurysm of the aorta, diagnosed many years after service, 
are not related to service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  


(Continued on following page.)


Consequently, all the benefits sought on appeal are denied.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a chronic gastrointestinal disorder is denied.  

The application to reopen the claim of entitlement to service 
connection for hypertension is denied.  

The application to reopen the claim of entitlement to service 
connection for panic/anxiety disorder and adjustment disorder 
with depressed mood is denied.  

Service connection for tortuosity, calcification, and an 
aneurysm of the aorta is denied.  



______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


